                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION
______________________________________________________________________

Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan,

                      Plaintiff,

       v.                                                        Case No. 18cv1861

Buth et al.,

                      Defendants.


       JOINT STIPULATION FOR MOTION TO EXTEND THE TIME TO FILE
                        RESPONSIVE PLEADINGS


       Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and

through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc., by

counsel, and Defendants Doug Buth, Gayle Buth, Mark R. Richards, Jeanne Richards, Dale Parker,

Deborah Parker, Susan Scherbel, Thomas Flynn, Ronald Pace, Teresa Pace, Stephen Carter, Lisa

L. Carter, Kathi Seifert, Stephen Seifert, Andrew Reardon, Michele Reardon, Terry Murphy, Mary

E. Murphy, Mark Suwyn, Patricia Suwyn, Paul Karch, Anne Karch, Kevin Gilligan, Angela

Gilligan, Thomas Ferree, Carol J. Ferree, Rick Fantini, Debra L. Fantini, Angela Tyczkowski,

Mark Tyczkowski, Kerry Arent, Timothy Arent, Kent Willetts and Andrea Willetts, by their

counsel Jenner & Block by Craig C. Martin, hereby stipulate and agree as follows :Plaintiff

Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and through Grant

Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc., filed the Complaint

in this matter on November 26, 2018.

       1.      There are over fifty defendants named in the Complaint. Summonses for each of

the defendants were issued November 27 and 28, 2018. Summonses were served on defendants

        Case 1:18-cv-01861-WCG Filed 12/19/18 Page 1 of 3 Document 65
beginning November 28, 2018. Pursuant to Rule 12(a)(1)(A)(i) and (b), Fed. R. Civ. P., the time

for serving a responsive pleading or motion is 21 days after being served with the summons and

complaint.

        2.      Defendants Doug Buth, Mark R. Richards, Dale Parker, Susan Scherbel, Ronald

Pace, Steven Carter, Kathi Seifert, Andrew Reardon, Terry Murphy, Mark Suwyn, Paul Karch,

and Kevin Gilligan are named as the Director Defendants in the Complaint; Buth, Karch, Parker,

and Richards, with Defendants Thomas Ferree, Rick Fantini, Angela Tyczkowski, Kerry Arent,

and Kent Willetts were named as “Prior Committee Defendants” in the Complaint as the result of

their status as officers of Appvion (with the Director Defendants, “Officer and Director

Defendants”). The spouses of the Officer and Director Defendants, as applicable, are also named

as Defendants. All of the Officer and Director Defendants and their Defendant spouses in this

action were served between the dates of November 28, 2018, and December 5, 2018, with the

exception of Defendant Mark R. Richards, whom Plaintiffs have diligently attempted to serve.

        3.      Jenner & Block has been retained to represent the Officer and Director Defendants

and their respective Defendant spouses. On December 13, 2018, Jenner & Block contacted

Plaintiffs and requested an extension of the time to file a responsive pleading in this matter to

January 28, 2019. Counsel also indicated that it was authorized to accept service on behalf of

Defendant Mark R. Richards.

        4.      Given the complex nature of this litigation as well as the number of defendants

involved, an extension of time is in the interest of efficiency. Potential issues related to service are

resolved. In addition, by setting one response date upon which responsive pleadings for a large

number of defendants will be filed streamlines the litigation schedule.

        5.      An extension of the time to answer, move, or otherwise respond to the Complaint

is not unreasonable and the January 28, 2019, response date is consistent with the 60-day time a




         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 2 of 3 Document 65
defendant would have file a responsive pleading or other paper upon execution of a waiver of

service as provided in Rule 4(d)(3), Fed. R. Civ. P.

        For the foregoing reasons, Plaintiff and the Officer and Director Defendants request that

the Court enter an Order as follows:

                a.         Extending the time for Officer & Director Defendants and their spouses

        listed as parties to this Stipulation and Order to answer, move, or otherwise respond to the

        Complaint to January 28, 2018; and

                b.         Ordering that each of the Defendants represented by the below-signatory

        counsel for defendants has by this Stipulation and Order waived any claim relating to

        service of the summonses herein and waived any defects in such service for all purposes in

        this litigation.

Dated this 19th day of December, 2018.

By: s/Sara J.Geenen                                    By: ___s/Craig C. Martin________
Frederick Perillo (Wis. Bar 1052748)                   Craig C. Martin
Sara J. Geenen (Wis. Bar 1052748)                      Jenner & Block LLP
The Previant Law Firm, S.C.                            353 N Clark St
310 West Wisconsin Avenue, Ste 100 MW                  Chicago, IL 60654
Milwaukee, WI 53203                                    Phone: 312 923-2776
sjg@previant.com                                       cmartin@jenner.com

-and-                                                  Attorney for Officer and Director
                                                       Defendants
Leo R. Beus
L. Richard Williams
Abigail Terhune
Ashley Williams Hale
Beus Gilbert PLLC
701 North 44th Street
Phoenix, AZ 85008-6504
480-429-3001
Fax: 480-429-3100
docket@beusgilbert.com

Attorneys for Plaintiff




         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 3 of 3 Document 65
